Title: From George Washington to James Mercer, 4 April 1789
From: Washington, George
To: Mercer, James



Sir,
Mount Vernon 4th April 1789

I have received your letter of the 25th Ulto and likewise one from your Brother Colo. J.F. Mercer of the 29th As nothing can be more disagreeable to me than to put the securities which I have against the Estate of your deceased father John Mercer Esqr. in suit, I have provided he shall fulfill the terms of payment, which he has proposed himself—Namely £200 by the 20th of May—half the remainder by the first of March 1790—and the residue in twelve months from that date. But I must still beg of you my good Sir to use your influence to urge a

pointed performance of this proposal—for to be candid, I must confess that I do not rely implicitly upon these promises—having been repeatedly disappointed after The most unequivocal assurances from that quarter; and I have moreover, good reason to believe that monies have been applied to other purposes which should, agreeably to promises, have been soley appropriated to the discharge of this debt; I am therefore determined, if there should be any failure in either of the payments mentioned above, to put the securities in suit without delay.
The deed which you mention to have delivered to Major Washington was by him it seems put into the Clerk’s Office—but why it has not been sent to me (as I lately requested the Clerk to send all my deeds in his Office) I dont know.
I will thank you to get the deed for the Land bought of your brothers Estate from the Clerk of the General Court, which you was so obliging as to offer to do—and to send it to my Nephew Major George A. Washington (who will transact my business in my absence). With very great esteem & regard I am Sir Yrs &c.

Go: Washington

